Title: Mary Smith Cranch to Abigail Adams, 23 December 1785
From: Cranch, Mary Smith
To: Adams, Abigail


     
      My Dear Sister
      Braintree December 23d. 1785
     
     I wonder whether Mr. Shaw ever wrote you an account of the good woman who was so much offendid that you were not treated with more civillity when you went to see the King and Queen. “Why I hear they did not so much as ask them to set down, but keept them standing four hours without offering them any thing to eat or drink. I thought such great Folks knew what good manners was, better than to treat such good People as Mr. and Mrs. Adams in such a manner.” “I think sir you married a Daughter of Mr. Smith too?” “Yes madem.” “And dont you think you was dreadful lucky? I have heard She was a fine woman.” This conversation was in Mr. Tafts Parish. The good Lady felt a respeect for you for having cloathed her Parson. The worthy man inquires very affectionatly after you whenever he sees any of us.
     I have just reciev’d a Letter from Betsy. She Says Her uncle Shaws Family were all well, your Sons in particular. Cousin Charles and his chum came the day before Thanksgiving and stay’d till the monday after. It would have gratified you to have Seen how charmingly they injoy’d themselves feasting away upon Plumb Pudding and Pyes. I furnish’d our sons with Plumb-cake and cheese enough to last them till their winter vacancy begins.
     
     
      Decr. 25th
     
     Tis a high day with you in England this day. Poor Braintree cannot get a Parson to officiate at the Church. You must send me word how and where you spent the Day? I last night reciev’d a Letter from Sister Shaw. She says She has been unwell, but is better, excepting her Eyes. She has an inflamation in one of them which is very troublesome. Your sons were well. She tells me she has been making Mr. and Mrs. Allen a visit, and that she never saw more happiness discover’d in any Persons Countinance than in hers, and she manifested a great degree of Contentment. Her House and every thing about it had an air of neatness and eleganc which was very pleasing. I have not a doubt but he will learn to esteem as he ought a Person who sincerly Loves him and studies to make him happy. If her mind is not so improv’d as he could wish, She has those Quallifications without which, if she had all the Learning that ever a woman possessed, she could not make a good wife for him. She is not too old for improvment. I should think it would be a pretty amusement for him in a winter evening to imploy himself in teaching her the different meaning that is affix’d to certain words. That exceed, does not mean succeed, nor Rebillious, Billious, nor distinguish extinguish notwithstanding the sound is some what alike. These are things easily taught and tho they are little matters, they will mortify a man of sensibility. We ought ever to distinguish between Faults and misfortunes. It has been hers not to have had in earley life any care taken to give her a tast for any kind of Learning, but She may make as good a wife, tho not so entertaining a Companion for a man of Letters, as if she had.
     Betsy is invited to stay a week or two with them and will before she returns. “Of all things in the World she says she loves to stay with young married People. They do look so happy.” It makes her quite in Love with the State. She desires I would not send for her till march. I know not how to spare her so long. The change of air Seems to have mended her Health much, but we lead a solitary kind of a Life, but not a dissagreable one. I only wish for my dear Sisters Family.
     I have repeatedly told you that I know but little of the affairs or Business of ——. Ever since you went away he has carefully secreted every thing he could from this Family. I sometimes hear of them abroad. The sleigh is I am told put into elegant repair and that he is going to carry Doctor Moyes five hundred mile in it as soon as the roads will admit of it. The Doctor boarded at Mrs. Palmer at Boston where he also did all the Fall. He has been a constant attendend and assistant to Doctor through a course of Lectures upon natural Philosophy which he has deliver’d in Publick. By his manoeuvres since he reciev’d his Letters by Lyde I have thought he was going to change his Lodgings in B—— and yesterday I heard that he designs too. He has not told us so yet, but I have no doubt he designs it. It is true either he or his man V-s-y ought to have a Boy to take care of his stock which he keeps in their Barn. Three Horses a yoke of oxen and a Cow, will require a Boy or a man to look after them well. He has therefore provided a Boy, who he keeps at Mrs. V-s-y for the purpose. He has also placed a Negro woman there, and is to go himself soon. All this I hear from our Neighbours, who you know are intimate there. Every body wonders for his dismission is yet unknown here, exceept in one or two Familys, and We say nothing. You will wonder how he came by so much Stock. He took some of them for debts, where he could not get any thing else. The Horses are poor things all, but his old one, and the oxen are old. If he must keep them till spring, it would have been almost as well to have left them where they were. Not one of the Horses will do to go in a carriage with his, that which tore his sleigh last winter was never return’d, Major Miller told me, till about six weeks ago. All this may be right but it has an odd appearence. The Philedelphia chaise has made its appearence Since Lydes arrival, but all possible care has been taken that it should not come up our yard, I know not why. What a pity it is that it cannot be made to become invisible at pleasure. His dismission does not seem to trouble him much. I never saw him gayer in my Life. I write this in confidence that you will not let any mortal see it but your self, and if you should ever find it necessary to mention haveing reciev’d such intiligence, let it not be known to come from me. I thought you would be glad to know some little matter about him expecially as he is so soon to visit you, but tis a wonder if the dread of sea sickness which he so often deprecates and the horrible Idea of the Algerines catching him does not make him pospone his voyage for a few years. Pray my sister do not wound my dear Neice with a word of this. She may depend upon his being treated with all imaginable delicacy by all of us.
     I have taken a Black cloth wastcoat of Mr. Adams and made cousin Charles one. I thought I had better do it than by a new. I have taken the cinnamin for your childrens use, the other Spice we have put into cannesters, which will I hope secure them from harm. Mr. Adams Gown cousin Charles Says he must have next winter. The wine you left in the Seller cousin John says he shall make very free with when he goes into college as it will soon spoil.—If there is any thing you would wish to have done with or about your things you must let me know it. I sometimes fear I shall not do right.
     Do you not take Some of the magazines. I wish when you have done with them you would send them here to amuse us in a lonely hour. We will take care of them for you against you return.—We have given Cap. Lyde a dozen of chocalate and mark’d it JA. The Nuts my dear sister we have not been able to get. I hope we shall meet with some before Callahan sails, which will be soon. I shall write by him. I suppose Sister will write you particularly about your Sons and cousin John writes largly himself, I dare say. Pray my sister write often and largly. I am Sure I have not been deficient. Remember me tenderly to Mr. Adams and my Niece, tell her I have written so much to you that I cannot find any thing to say to her but that the more I reflect upon her conduct the more I am charm’d with her prudenc and discretion, and that I wish not my own Daughters more happiness than I do her.
     Adieu my dear sister and believe my yours affectionatly
     
      M Cranch
     
     
      No copying for me. I hate it. I had rather write another and yet I sometimes wish to know what I have written.
     
    